Citation Nr: 1817384	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD), prior to July 14, 2014, and in excess of 50 percent thereafter.  

2.  Entitlement to an initial rating in excess of 20 percent for a right ankle disorder.  

3.  Entitlement to an initial rating in excess of 20 percent for a left ankle disorder.  

4.  Entitlement to an initial rating in excess of 10 percent for a back disorder prior to June 7, 2014, and in excess of 20 percent thereafter.  

5.  Entitlement to service connection for a right hand disorder.

6.  Entitlement to service connection for a respiratory disorder, claimed as trouble breathing.

7.  Entitlement to service connection for an undiagnosed illness or a medically unexplained chronic multisymptom illness (MUCMI) pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2017, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge at the RO, and a transcript of the hearing is of record. 

The issues of entitlement to service connection for a right hand disorder and an undiagnosed illness or MUCMI pursuant to 38 U.S.C. § 1117 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2016 correspondence and at his October 2017 Board hearing, the Veteran stated that he wished to withdraw his increased rating claims for his service-connected psychiatric, bilateral ankle, and back disorders.

2.  Throughout the period on appeal, the Veteran does not have a diagnosis of a respiratory disorder for which VA compensation benefits may be awarded.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issues of entitlement to increased rating claims for service-connected psychiatric, bilateral ankle, and back disorders have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2.  The criteria for entitlement to service connection for a respiratory disorder, claimed as trouble breathing, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2017).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C. § 7105(d) (2012); 38 C.F.R. §§ 20.101, 20.202 (2017).

Here, in January 2016 and October 2017, the Veteran submitted a written statement and testified at a hearing before the undersigned Veterans Law Judge, respectively, and requested that his claims for entitlement to increased rating claims for his service-connected psychiatric, bilateral ankle, and back disorders be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that his intent was to withdraw these claims and further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.

Service Connection

The Veteran is claiming entitlement to service connection for a respiratory disorder, which he asserts is related to exposure to dust and smoke during service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim should be denied.  

In this case, the Board determines the Veteran does not have a diagnosis related to a respiratory disorder for which VA compensation benefits may be awarded at any point during the period on appeal.  Specifically, after a thorough review of the records and detailed physical examinations in April 2010 and October 2012, the VA examiners determined that aside from symptoms relating to shortness of breath from a mild reduction in residual lung volume, the Veteran does not have a diagnosable respiratory condition.  Further, the examiners opined that while pulmonary testing in February 2010 revealed a mild reduction in residual lung volume, there was no actual decline in pulmonary function.  

Additionally, the Board notes that aside from the April 2010 VA examination, there is no evidence in the medical records that the Veteran still has current symptoms related to shortness of breath.  Of note, the October 2012 VA examiner did not find any evidence of shortness of breath or related breathing trouble.  In fact, the examiner's records reflect that the Veteran had not refilled his respiratory medications in over 6 months.  Moreover, the Veteran's VA treatment records, including from November 2014, specifically reflect the Veteran's denial of ongoing respiratory symptoms.  

Therefore, the Board finds that to the extent the Veteran experienced some respiratory symptoms, including shortness of breath and mild reduction in residual lung volume, these symptoms alone without an underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, service connection is not warranted for a respiratory disorder, claimed as trouble breathing.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has also considered the statements made by the Veteran regarding a diagnosis of a respiratory disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of a respiratory disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because it is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's respiratory disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both him and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations and the Board finds that the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The issues of entitlement to increased ratings for service-connected psychiatric, bilateral ankle, and back disorders are dismissed without prejudice.

Service connection for a respiratory disorder, claimed as trouble breathing, is denied.


REMAND

While the Board regrets the delay, additional development is required before this appeal may be adjudicated.  

First, the Veteran contends that his right hand disorder, which he asserts is carpal tunnel or a nerve disorder, is related to active service.  In April 2010 and October 2012 VA examinations, the examiners determined that the Veteran had a right hand disorder which was diagnosed as metacarpalgia.  However, while the examiners indicated that there was no musculoskeletal impairment, the examiners did not determine if there was carpal tunnel or any other nerve impairment.  Moreover, the examiners did not address or discuss the etiology of the Veteran's hand impairment.  Therefore, a new examination is required to determine the nature (i.e., musculoskeletal and/or nerve disorder) and the etiology of his right hand disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); See also 38 C.F.R. § 20.1304(c).

Secondly, the Board finds that the records reflects that the Veteran had complaints of shortness of breath and joint pain, as well as other symptoms listed in 38 U.S.C. § 1117(g) (including headaches, muscle pain, sleep disturbances, and gastrointestinal symptoms).  Moreover, he served in Southwest Asia and qualifies as a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(e)(1)-(2).  As such, he legally qualifies for consideration of entitlement to service connection for an undiagnosed illness or MUCMI under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  Therefore, given that the Veteran's right hand pain can be a symptom of an undiagnosed illness or MUCMI, this issue is unable to be adjudicated until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Thirdly, the Board notes in its May 2010 rating decision and December 2013 statement of the case, the RO stated it reviewed the Veteran's service treatment records, including separation examination, from June 1, 2006 to November 15, 2009.  However, after a review of the record, it appears that there are no service treatment records associated with the file after March 2009.  Therefore, in order to prevent prejudice to the Veteran, a remand is required in order to associate these records with the Veteran's claim file and/or for the AOJ to make an effort to obtain any relevant outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain and/or associate all of the Veteran's service treatment records, including any records after March 2009, with the claims file.  All efforts made to obtain this information should be documented in the claims file.  If these records are unable to be obtained, a formal finding of unavailability should be prepared and associated with the claims file.

2.  Obtain all treatment records from the VA Medical Center in Orlando, Florida since April 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right hand pain, to include a determination as to whether it is a musculoskeletal or nerve disorder.  The examiner should acknowledge review of the claims file, including this remand, to become familiar with the relevant medical history of the preceding aliments. 

The examiner should conduct all tests and studies deemed appropriate.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Then, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Please state whether the Veteran's right hand symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(c) If any of the above symptoms are not attributable to a known clinical diagnosis, then is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

In rendering an opinion, the examiner must discuss the Veteran's reports of right hand pain, trouble breathing, headaches, muscle pain, joint pain, sleep disturbances, and gastrointestinal symptoms since service.  Specifically, the examiner must discuss the Veteran's assertion that these symptoms are indicative of an undiagnosed illness.

A comprehensive rationale must be provided for each opinion rendered.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


